COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
TRAVIS
  ARRINGTON,
 
                            Appellant,
 
v.
 
COUNTY OF EL
  PASO, TEXAS AND LEO SAMANIEGO, SHERIFF OF EL PASO COUNTY, TEXAS,
 
                            Appellees.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00371-CV
 
Appeal from the
 
346th District Court
 
of El Paso County, Texas
 
(TC#2002-1492)




 
MEMORANDUM
OPINION
On January 27, 2004, this Court gave
notice to pro se appellant that it appears he no longer wishes to pursue this
appeal, as neither appellant=s brief nor motion for extension of time has been filed.  We have received no response to that
notice.  Therefore,
pursuant to Tex. R. App. P. 38.8 the case is hereby
dismissed for want of prosecution.
 
SUSAN
LARSEN, Justice
March 4, 2004
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.